Citation Nr: 0904126	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-13 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder. 


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.

The Board notes that the veteran also filed timely appeals 
with the denials of service connection for a back disorder, 
hearing loss, and tinnitus.  Service connection for a back 
disorder was granted in a March 2007 rating decision and 
service connection for tinnitus was granted in an October 
2006 rating decision, constituting a full grant of the 
benefits sought on appeal.  The veteran withdrew his claim of 
entitlement to service connection for hearing loss in October 
2006.  Therefore, these claims are no longer before the 
Board.  


FINDING OF FACT

A bilateral knee disorder was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service or to a service-
connected disability.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active service, may not be presumed to have been so 
incurred or aggravated, and is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. 
§§ 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the veteran was 
provided with a VCAA notification letter in January 2006, 
prior to the initial unfavorable AOJ decision issued in May 
2006.  An additional letter was sent in April 2008.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in January 2006 informed 
the veteran of the type of evidence necessary to establish 
service connection on a direct or presumptive basis, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
Additionally, a March 2006 letter advised him of how to 
substantiate a disability rating and effective date for the 
disability on appeal.  However, only the April 2008 letter 
addressed the issue of secondary service connection. 

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, a statement of the case (SOC) and supplemental 
SOC (SSOC) constitute "readjudication decisions" that 
comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  Therefore, as a matter of law, 
providing the veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, after the April 2008 
VCAA letter was sent, the veteran was issued an SSOC in June 
2008.  Therefore, the inadequate timing of the April 2008 
VCAA letter was rectified by a subsequent readjudication.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  Service treatment records, VA medical 
records, private medical records, and the reports of April 
2006 and May 2008 VA examinations were reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claim.   The veteran has not identified any additional, 
relevant treatment records that VA needs to obtain to ensure 
an equitable adjudication of the claim.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the April 2008 VCAA letter advised the 
veteran that he should submit evidence of a connection 
between his bilateral knee disorder and his service-connected 
back disability, and that VA will not consider temporary 
flare- ups to be aggravation, unless the underlying 
condition, as contrasted by symptoms, has gotten worse 
(emphasis added).  Thus, the Board finds that the veteran was 
aware that the evidence must show that his service-connected 
degenerative disc disease with low back strain had caused an 
increase in severity of his bilateral knee disorder.  
Therefore, there is no prejudice in the Board considering the 
regulation changes in adjudicating the veteran's secondary 
service connection claim.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

The veteran contends that his bilateral knee disorder is due 
to heavy lifting he was required to do during service and is 
also a result of his service-connected back disability.  
Therefore, he contends that he is entitled to service 
connection for a bilateral knee disorder. 

Initially, the Board notes that post-service records 
demonstrate that the veteran has diagnoses related to the 
knees.  Specifically, the April 2006 VA examiner diagnosed 
mild patellofemoral syndrome and degenerative joint disease 
of the bilateral knees, and the May 2008 VA examiner 
diagnosed degenerative arthritis of both knees.  Thus, the 
veteran meets the criterion of having a current disability.

However, the veteran's service treatment records are negative 
for any reference to the veteran's knees.  Lower leg pain 
noted at a February 1978 physical examination was not 
associated with the knees. 

Further, there is no competent medical evidence relating the 
veteran's bilateral knee disorder to his military service.  
In this regard, the Board first notes that the record does 
not show that arthritis of the bilateral knees was present to 
a compensable degree within one year of service discharge so 
as to warrant service connection on a presumptive basis.  

As for direct service connection, the Board observes that the 
first documented complaint of a bilateral knee disorder of 
record is the veteran's December 2005 application for 
benefits, which is over 24 years after service discharge.  
The lapse in time between service and the first complaints 
and diagnoses weighs against the veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 

Moreover, no competent medical professional has related the 
veteran's bilateral knee disorder to his military service or 
his service-connected back disability.  The April 2006 VA 
examiner opined that the bilateral knee disorder is more 
likely than not not related to his military service.  In 
support of this opinion, the examiner indicated that the 
medical evidence did not reveal findings consistent with 
increased stress on the knees as a result of the back 
disability.  Additionally, he noted that the onset of 
symptoms was significantly temporally unrelated to military 
service and that the veteran's symptoms are most 
characteristic of degenerative joint disease that people get 
with age.  Thereafter, the April 2008 VA examiner opined that 
the veteran's bilateral knee arthritis is not caused by or 
the result of his service-connected back disability, 
indicating that there was no physiological basis for such a 
connection.  

Consequently, the only evidence relating the veteran's 
bilateral knee disorder to his military service or service-
connected back disability is the veteran's own statements.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, there is no 
competent evidence presenting a positive relationship between 
the veteran's bilateral knee disorder and either his military 
service or his service-connected back disability.  Absent 
such evidence, service connection on either a direct or 
secondary basis is not warranted. 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a bilateral knee disorder  Therefore, his 
claim must be denied.


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


